office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 ------------ plr-135354-07 third party communication none date of communication not applicable uilc date date to deputy commissioner international se lm in office of the deputy commissioner international from chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities subject withholding of income_tax on remuneration paid to employees working outside the united_states this chief_counsel_advice arose from a request for a private_letter_ruling submitted by the taxpayer below the taxpayer withdrew its request for a ruling when we notified its representatives that we intended to rule adversely this chief_counsel_advice sets forth our opinion on the issues submitted in the ruling_request in accordance with sec_6110 this chief_counsel_advice may not be used or cited as precedent legend x ------------------------------------------ ---------------------------------- ------------------- -------------------------------------- --------------------- --------------- ----------------------------- fc ------------------------ fc tax authority ------------------------------------------------------ fc government_official ---------------------------------------------------- plr-135354-07 the request for a ruling concerned whether certain remuneration paid_by the taxpayer x to certain employees is subject_to united_states federal_income_tax withholding under sec_3402 of the internal_revenue_code all references to section numbers are to the internal_revenue_code unless otherwise indicated facts submitted by taxpayer x is a delaware limited_liability corporation x represented that it is a partnership for federal_income_tax purposes x employs a number of united_states citizens and united_states_resident aliens in a foreign_country fc for varying lengths of time expatriate employees x represented that none of its employees are partners of x for federal_income_tax purposes the expatriate employees’ assignments to fc are generally for a period of less than years some of the expatriate employees qualify or expect to qualify for the sec_911 foreign_income and housing exclusion some united_states citizen expatriate employees who expect to qualify for the sec_911 exclusion may have submitted a completed form_673 statement for claiming exemption from withholding on foreign_earned_income eligible for the exclusion s provided by sec_911 to x in order to apply to have the employer exclude the applicable_amount of compensation from wages for united_states federal_income_tax withholding purposes in accordance with sec_3401 form_673 by its terms does not apply to resident aliens under the current fc income_tax procedures fc income_tax salaries tax is remitted to the fc tax authority using a program of provisional tax_payments submitted by the individual employees who are liable for the salaries tax x had been advised by counsel in fc that payroll deductions that are not specifically permitted under the fc law are prohibited x indicated that the deductions permitted under fc law are generally limited to those required by fc law x stated that all other deductions are prohibited except where fc government_official an official in fc government with jurisdiction over the matter has given his express approval x was not aware of any occasion where fc government_official has approved deductions from wages which are not expressly permitted under fc law the fc office of x or a related company of x has previously applied to fc government_official for the approval to withhold wages for payment under an employee_stock_purchase_plan but approval was denied x stated that the prohibition applies to wages as defined under fc law for this purpose or any other sum due to the employee x acknowledged that the prohibition against withholding under fc law does not apply to annual discretionary bonuses paid to employees or other_amounts that are payable only at the discretion of the employer plr-135354-07 thus it is undisputed that fc law does not prohibit the deduction of united_states income_tax_withholding from the discretionary bonuses paid to the expatriate employees generally a significant portion of the total remuneration of the expatriate employees consists of annual discretionary bonuses x represented that if any employer makes a deduction that is not permitted by fc law or which has not otherwise been approved by the fc government_official the employer would be subject_to a fine or imprisonment x stated that this liability extends to any director manager or other similar officer of a company or the partner or manager of a firm where the deduction was made as a result of his her consent connivance or neglect x was planning to adopt the following proposed approach proposed approach to attempt to comply with both united_states and fc laws with regard to the payment of compensation to the expatriate employees under the proposed approach x would enter into an agreement with the fc tax authority to obtain an acknowledgement that x is the expatriate employee’s agent in connection with the purchase of tax reserve certificates trc’s on behalf of the expatriate employee the trc’s would be automatically redeemed by the fc tax authority on a first-in-first-out basis to settle any outstanding fc tax_liabilities for each expatriate employee the fc tax authority would automatically redeem the trc’s purchased on behalf of the specific expatriate employee to pay the fc tax_liability of that expatriate employee on the tax due_date without involvement of the expatriate employee concerned x believed that under the proposed approach x would be replicating a tax withholding system by deducting approximately percent of the expatriate employee’s gross compensation to purchase trc’s in the same amount for the expatriate employee’s fc trc account to satisfy applicable fc tax x requested two rulings concerning withholding on the united_states citizens and residents working in fc first x requested that the proposed procedure to be adopted by x will satisfy the requirement of sec_3401 that the employer is required by the law of a foreign_country to withhold income_tax upon such remuneration x’s second ruling_request concerns the issue of whether the exception provided by sec_3401 or ii may apply to remuneration for services paid to an individual who is a resident_alien and not a united_states citizen ruling_request with respect to whether sec_3401 applies to individuals whose remuneration is subject_to the proposed approach sec_3402 provides that except as otherwise provided in this section every employer making a payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures proscribed by the secretary sec_3401 defines the term wages for purposes of federal_income_tax withholding as all remuneration for services performed by an employee for his employer with certain specific exceptions plr-135354-07 sec_3401 in part provides for an exception for services for an employer other than the united_states or any agency thereof -- i performed by a citizen_of_the_united_states if at the time of the payment of such remuneration it is reasonable to believe that such remuneration will be excluded from gross_income under sec_911 or ii performed in a foreign_country or in a possession_of_the_united_states by such a citizen if at the time of the payment of such remuneration the employer is required by the law of any foreign_country or possession_of_the_united_states to withhold income_tax upon such remuneration sec_31_3401_a_8_a_-1 of the employment_tax regulations essentially reiterates the language of the statute sec_31_3401_a_8_a_-1 provides that remuneration is not exempt from withholding under this paragraph if the employer is not required by the law of a foreign_country or a possession_of_the_united_states to withhold income_tax upon such remuneration mere agreements between the employer and the employee whereby the estimated income_tax of a foreign_country or of a possession_of_the_united_states is withheld from the remuneration in anticipation of actual liability under the law of such country or possession will not suffice revrul_79_392 1979_2_cb_360 concerned whether the exception provided by sec_3401 applied under facts described in the ruling under the facts of the ruling consultants performing services in a foreign_country are employees of a united_states company and continue to receive their salaries from the united_states pursuant to the laws of the foreign_country the remuneration is subject_to the foreign country’s income_tax_withholding however pursuant to an agreement under the laws of the foreign_country between the company and the foreign country’s taxing authority the foreign_country will assess the consultants on a direct collection basis this method provides for an assessment based on the wages earned by an employee in the year prior to assessment and payment in four equal quarterly installments revrul_79_392 concludes that the agreement between the company and the foreign_country to assess the consultants on a direct collection basis is an agreed upon method of complying with a requirement by the foreign_country to withhold and is therefore consistent with the language of sec_3401 therefore the company is not required to withhold income_tax under sec_3402 on the remuneration of the consultants x analogizes its proposed approach for funding of trc’s with revrul_79_392 however there is a fundamental distinction between the facts of the revenue_ruling and the facts in this private_letter_ruling request under the facts of revrul_79_392 the company was required under the law of the foreign_country to withhold income_tax on the remuneration paid to the consultants however fc law does not require plr-135354-07 withholding from the remuneration paid to the employees of x in contrast it is x’s representation that fc prohibits such withholding on wages as wages is defined for this purpose under fc law unless there is an agreement between the employer and employee approved by the fc tax authority therefore this revenue_ruling deals with different facts than the facts present here and does not support the ruling requested under the facts of this ruling_request x’s funding of the trc’s through the proposed approach would not require x to withhold fc income_tax from the wages of the expatriate employees within the meaning of sec_3401 furthermore we are unaware of any amendment to x’s proposed approach that would require x to withhold fc income_tax from the wages of the expatriate employees within the meaning of sec_3401 in light of x’s representation that fc law provides that no withholding of fc income_tax is required from the wages of employees ruling_request with respect to applicability of sec_3401 or sec_3401 to resident aliens revrul_92_106 1992_2_cb_258 provides guidance with respect to withholding of income taxes and other employment_taxes on wages paid to united_states citizens and residents in situation of the ruling a united_states citizen or resident performs services outside the united_states but not in a united_states possession as an employee of a united_states_person situation of the ruling contains the same facts as situation except that the employer is a foreign_person revrul_92_106 cites the statutory language of sec_3401 and sec_3401 after citing these exceptions the revenue_ruling notes that a domestic_corporation employing a united_states citizen to perform services overseas is not required to withhold on amounts not exceeding in the aggregate the exclusion the employee is entitled to under sec_911 and to the extent the payment exceeds such exclusion on any payments that are subject_to_withholding by a foreign jurisdiction with respect to situation sec_1 and revrul_92_106 concludes that amounts of remuneration for services paid to the employee who is a united_states citizen are wages for income_tax_withholding purposes to the extent that they exceed the amount of the exclusion that the employee is entitled to under sec_911 and are not subject_to_withholding under the laws of a foreign_country in the case of wages paid to a united_states_resident no exemption from income_tax_withholding is available for the amount of the exclusion that the employee is entitled to under sec_911 the exception provided by sec_3401 directly references the exception provided by sec_3401 in describing the scope of the application of the exception to united_states citizens with the language by such a citizen thus nothing in the statute suggests that either of the exceptions is intended to apply to anyone other than united_states citizens plr-135354-07 in x’s ruling_request x cited certain language in the preamble in t d fr date as supporting its interpretation that sec_3401 can apply to remuneration for services paid for services performed by resident aliens the preamble in general discusses the comments made with respect to proposed_regulations and the changes made in response to the comments the language x cited is merely describing a comment made with respect to the proposed_regulations and does not purport to describe the applicability of the exception provided by sec_3401 the preamble states as follows the commenters requested that the regulations provide an exception for united_states residents or citizens who are working overseas and receive supplemental wage payments that are subject_to foreign_income_tax but not foreign_income_tax withholding the language from the preamble including this statement does not provide support for x’s interpretation there is no authority indicating that the exception provided by sec_3401 applies to anyone other than united_states citizens the statute regulations and revrul_92_108 provide that the exception only applies to remuneration for services performed by a citizen_of_the_united_states that meets the requirements of the exception summary of our opinion on rulings requested thus with respect to ruling_request number we intended to rule that because fc does not require income_tax_withholding on the wages of the expatriate employees remuneration paid to the expatriate employees does not qualify for the exception provided by sec_3401 regardless of whether x enters into the proposed approach accordingly with respect to ruling_request number we intended to rule that neither the exception provided by sec_3401 nor the exception provided by sec_3401 applies to remuneration for services performed by an alien individual whether a resident_alien or a nonresident_alien thus neither the exception provided by sec_3401 nor the exception provided by sec_3401 can apply to an employee of x who is an alien individual please call if you have any further questions
